Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	JP2009-96859 and JP 2016-216711 cited in the information disclosure statement of 29 March 2019 have been considered with respect to the provided English translations. WO 2007/099862, WO 2016/186058 and WO 2016/1856057 cited in the information disclosure statement of 29 March 2019 have been considered with respect to the provided English translations and abstracts.
Drawings
The drawings filed on 29 March 2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to because the figure should not be labeled as “FIG.1”. 37 CFR 1.84(u)(1) states where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. 
It is noted applicants should also amend the specification in paragraphs {0011] and [0015] from “FIG.1” to “The figure”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Applicant is reminded that the Patent and Trademark Office no longer makes drawing changes and that it is applicant's responsibility to ensure that the drawings are corrected in accordance with the instructions set forth in in this paper.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
There is no teaching or suggestion in the cited art of record of a γ-AlON fluorescent material doped with Mn, Mg and Li having the formula of claim 8 and having an average particle size of 16 microns or more, as measured by the Fisher Sub-Sieve Sizer method. 
There is no teaching or suggestion in the cited art of record producing a γ-AlON fluorescent material doped with Mn, Mg and Li by the claimed two-step method. There is no teachings or suggestion of the claimed second mixing step where the calcined product which contains Al, O, N, Mn, Li, Mg and optionally F produced in the first step is mixed with AlN, Al2O3, a Mn compound, a Li compound and a Mg compound, where the mixture contains up to 150 ppm fluorine. The two-step processes taught in the art, as shown by the cited references, all teach mixing AlON produced 2O3 in the taught second mixtures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/18/21